DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 16-32 of U.S. Application 16/650,830 filed on June 16, 2021 are presented for examination.
Response to Arguments


Rejections under USC 102 and 103
Applicant's arguments filed on 06/06/2021 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of “Applicant submits that Froehner fails to disclose, teach or even suggest "a communication unit for receiving a request from a readout device and transmitting said energy parameter to the readout device only if the received request comprises access information corresponding to the device identifier." (emphasis added). For example, the Office Action asserts that the readout of a machine-readable code (e.g., a bar code or QR code) and the transmission of a status signal (defined in paragraph [0039], claims 1 and 9 in Froehner as "indicating a critical status of the interruption unit") correspond to the readout process as defined in claim 16. However, claim 16 recites that the readout device sends a request that is answered by the monitoring device, and if the request comprises corresponding access information, the monitoring device transmits the energy parameter back to the readout device. Put another way, the device that reads out the machine-readable code is the same device that receives the energy parameter from the monitoring device. Froehner, on the other hand, discloses that a reading device ("e.g. scanner, Smartphone," [0034]) reads out the bar code or QR code, e.g., when the monitoring device is commissioned, to enable "a unique identification of the device," and/or its location. The information is then forwarded to a higher-order monitoring system e.g., "a network control system or a cloud service" (Paragraphs [0093], [0045]-[0048]), which is an entirely different method. Accordingly, for at least these reasons, -2245-1182.2 
Atty. Dkt. No. 124990-1000Applicant submits that independent claim 16 is patentable over Froehner and as such, respectfully requests reconsideration,” the Examiner respectfully disagrees for the reasons below:

The claim is vague as to what energy parameters are as this could include (fault, fault location, current, magnetic field, etc.) as all of these parameters can be determined based on measurements. The claim is vague as to what the request is and how the readout device functions other than a simple send and receive function. . Par 46 discloses the higher-order monitoring system can be a network control system or a cloud service. The identifying of the device could also be done by the smartphone as it has a camera and can also identify information. Since the higher-order monitoring can be a cloud based service, the smartphone would be able to receive the information provided to determine energy parameters based on the access information of the identifier. Therefore the prior art still meets the limitations of the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18-32 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Froehner et al ( USPGPub 20180025877). 

    PNG
    media_image1.png
    569
    489
    media_image1.png
    Greyscale

Prior Art: Froehner
Regarding claim 1, Froehner discloses in a distribution station of a power distribution network (figs 1-4), a monitoring device (17) adapted to be attached to a voltage conductor (13) of the distribution station (10) for monitoring an energy parameter (such as current and magnetic field), the monitoring device comprising: a device identifier (such as in step 40 as a machine readable code) uniquely identifying the monitoring device, such identification to be determined from a position (affixed on on device) in immediate spatial proximity to the device identifier (par 93 discloses an identifier on the monitoring device); a measurement unit (21) for measuring at least one of the electrical current and the voltage of an alternating current flowing through the voltage conductor (abstract discloses detected current change); an evaluation unit (20)  for determining said energy parameter based upon the result of said measurement unit (par 72 discloses evaluation unit for the sensor); and a communication unit (22) for receiving a request from a readout device (smartphone dedicated scanner) and transmitting said energy parameter to the readout device only if the received request comprises access information corresponding to the device identifier (par 73 lines 1-8 discloses a status signal and par 46 discloses reading a 

Regarding claim 18, Froehner discloses wherein the device identifier is designed to be read out optically; and is placed on an exterior of the monitoring device (using smartphone as disclosed in par 73). 

Regarding claim 19, Froehner discloses wherein the measurement unit comprises an inductive converter with a core surrounding the voltage conductor, which core is designed divisibly to be attachable to the voltage conductor (par 24 lines 1-8 discloses using an inductive transformer and par 83 discloses the transformer can be around the line). 

Regarding claim 20, Froehner discloses an inductive converter for generating energy based on the alternating current in the voltage conductor (par 24 lines 1-8 discloses using an inductive transformer and par 83 discloses the transformer can be around the line). 

Regarding claim 21, Froehner discloses in a distribution station of a power distribution network (figs 1-4) including a monitoring device (17) with a device identifier (such as in step 40 as a machine readable code), and a readout device (such as smartphone dedicated scanner) for querying the monitoring device, 2 4843-4524-6924.1 the readout device comprising: an interface (such as a screen and camera) for receiving the device identifier; and an access unit (such as the processor) for determining access information based upon the device identifier; and an interrogation unit (using the processor and communication of the smartphone) for (i) transmitting a request comprising 

Regarding claim 22, Froehner discloses a monitoring system (system of device 17) for monitoring energy parameters (current and magnetic field) in a distribution station of a power distribution network (figs 1-4) , the monitoring system comprising: a monitoring device (17) for monitoring an energy parameter; a readout device (using a smartphone) for querying the monitoring device; the monitoring device comprising a device identifier (such as in step 40 as a machine readable code) for uniquely identifying the monitoring device, a measurement unit (21b) for measuring at least one of the electrical current and the voltage of an alternating current flowing through the voltage conductor (abstract and par 71 lines 1-10 discloses measuring current) ; an evaluation unit (20) for determining said energy parameter based upon the result of said measurement unit (par 72 discloses evaluation unit for the sensor); a communication unit (22) for receiving a request from the readout device, and transmitting the energy parameter to the readout device only if the received request comprises access information corresponding to the device identifier(par 73 lines 1-8 discloses a status signal and par 46 discloses reading a barcode. By having this code, only the received request accesses the information based on the device); the readout device comprising an interface for receiving the device identifier (using screen and camera), an access unit (such as the processor) for determining access information based upon the device identifier, and an interrogation unit (using the processor and communication of the smartphone) for (i) transmitting a request comprising the access information to the monitoring device, and (ii) receiving an energy parameter from the monitoring device; and a system 

Regarding claim 23, Froehner discloses wherein the readout device comprises a readout unit for reading out the device identifier and the system identifier (such as a display); and the interface adapted to transmit the device identifier and the system identifier to a central information collection point for storing an allocation (such as a server) between the device identifier and the system identifier (par 35 lines 1-4 discloses storing information into high order monitoring systems).

Regarding claim 24, Froehner discloses wherein the readout device comprises a readout unit for reading out the system identifier; 3 4843-4524-6924.1 the interface is adapted to transmit the system identifier to a central information collection point for storing an allocation between device identifier and system identifier; and the interface is designed to receive the device identifier of the at least one monitoring device allocated to the monitoring system from the central information collection point (par 93 lines 1-8 discloses using a smartphone. Therefore the smartphone can send a request and access information based on a command).
Regarding claim 25, Froehner discloses comprising: at least one device set (10) to which at least one monitoring device is allocated; and at least one set identifier for uniquely identifying the at least one device (set as a machine readable code), which set identifier is adapted to be determined from a position in immediate spatial proximity, wherein the readout unit is adapted to 

Regarding claim 26, Froehner discloses a central information collection point for storing an allocation between the device identifier and the system identifier, which is designed to receive at least one of a system identifier and a set identifier; and transmit at least one device identifier allocated to the monitoring system or the device set (par 35 lines 1-4 discloses storing information into high order monitoring systems. Therefore storing and waiting for retrieval).

Regarding claim 27, Froehner discloses a method for monitoring an energy parameter in a distribution station with a monitoring device (using 17) for attachment to a voltage conductor in the distribution station, comprising the steps of: measuring at least one of an electrical current or a voltage of an alternating current flowing through the voltage conductor (par 23 lines 1-3 discloses being a current sensor); determining the energy parameter (magnetic field, current) based on at least one of the measured electrical current and voltage; receiving a request from a readout device (such as a smartphone); and transmitting the energy parameter to the readout device if the received request comprises access information that is based on a device identifier (set as a machine readable code) for uniquely identifying the monitoring device, wherein the device identifier is designed to be read out from immediate spatial proximity (par 93 lines 1-8 

Regarding claim 28, Froehner discloses comprising: receiving a device identifier (set as a machine readable code) of the monitoring device; determining access information that is based on the device identifier; 4 4843-4524-6924.1 transmitting a request to the monitoring device, wherein the request comprises access information; receiving an energy parameter from the monitoring device; reading out a system identifier for uniquely identifying a monitoring system from immediate spatial proximity; and transmitting the system identifier to a central information collection point for storing an allocation between device identifier and system identifier(par 35 lines 1-4 discloses storing information into high order monitoring systems), wherein the step of receiving the device identifier of the monitoring device comprises receiving the device identifier of the at least one monitoring device allocated to the monitoring system from the central information collection point (par 73 lines 1-8 discloses a status signal and par 46 discloses reading a barcode. By having this code, only the received request accesses the information based on the device to also send and receive data).

Regarding claim 29, Froehner discloses comprising a method for querying a monitoring device (17) in a distribution station (10), the method comprising: receiving a device identifier(set as a machine readable code) of the monitoring device; determining access information (identification information) that is based on the device identifier; transmitting a request to the monitoring device (using 22) , wherein the request comprises access information; and receiving an energy parameter (current or magnetic field) from the monitoring device (par 93 lines 1-8 

Regarding claim 30, Froehner discloses comprising attaching the monitoring device to a voltage conductor in the distribution station (par 24 lines 1-8 discloses using an inductive transformer and par 83 discloses the transformer can be around the line).; attaching the system identifier to the distribution station (par 93 discloses identifying a device with a serial number); reading out the device identifier and the system identifier from immediate spatial proximity; and transmitting the device identifier and the system identifier to a central information collection point for storing an allocation between the device identifier and the system identifier (par 35 lines 1-4 discloses storing information into high order monitoring systems).

Regarding claim 31, Froehner discloses wherein the monitoring device is adapted to read out optically as at least one of a QR code and a bar code (par 34 and par 93 discloses  being a QR code).

Regarding claim 32, Froehner discloses wherein the interface is further adapted to transmit the energy parameter to a central information collection point (using smartphone to send and receive information). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Froehner et al ( USPGPub 20180025877) in view of Yamamoto et al (USPGPub 20150345986).
Regarding claim 17, Froehner does not fully disclose wherein the energy parameter represents a maximum electrical current within a predefined time interval.
However, Yamamoto discloses wherein the energy parameter represents a maximum electrical current within a predefined time interval (par 51 lines 1-10 discloses meter reading data with a certain period of time. Therefore represents max electrical current over the time period. It would have been obvious to a person having ordinary skill in the art before the effective filing . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868